ACCEPTED
                                                                                            04-14-00002-cr
                                                                               FOURTH COURT OF APPEALS
                                                                                    SAN ANTONIO, TEXAS
                                                                                       9/4/2015 1:25:57 PM
                                                                                            KEITH HOTTLE
                                                                                                    CLERK

                               NO. 04-14-00002-CR

                                                                    FILED IN
RAY LEE GARCIA                          *        IN THE COURT OF
                                                               4thAPPEALS
                                                                  COURT OF APPEALS
              Appellant                 *                     SAN ANTONIO, TEXAS
                                        *                    09/04/15 1:25:57 PM
VS.                                     *        FOURTH SUPREMEKEITH
                                                                 JUDICIAL
                                                                      E. HOTTLE
                                        *        DISTRICT            Clerk
                                        *
THE STATE OF TEXAS,                     *
            Appellee                    *        SAN ANTONIO, TEXAS
                    MOTION FOR LEAVE TO WITHDRAW

TO THE HONORABLE JUDGE OF SAID COURT:
      NOW COMES, Richard E. Langlois, court appointed attorney of record for

Appellant, Ray Lee Garcia, in the above styled and numbered cause and respectfully

requests leave of Court to withdraw as counsel for Appellant and in support thereof
shows:

                                            I.
      Counsel was appointed by the District Court in Atascosa County to represent

Ray Lee Garcia for the appeal of his conviction of arson in the above styled and

numbered cause. Counsel timely filed appellant’s brief in this matter. This court
issued an opinion affirming appellant’s conviction and sentence on August 26, 2015.

Thereafter, Counsel submitted a letter in compliance with Rule 48.2 TRAP to Ray Lee

Garcia informing him of his right to file a pro se petition for discretionary review

pursuant to Rule 68 TRAP and provided notice counsel would withdraw as his attorney

of record. Counsel is in compliance with the opinion in Ex Parte Wilson, 956 S.W.2d 25,
(Tex.Crim.App. 1997 and has not been retained to file a Petition for Discretionary


F:\DOCUMENT\JLS\WITHDRAW.MTN
Review.
                                          II.

      Counsel believes that no injustice or prejudice will be caused by the withdrawal

of counsel at this time and that Counsel has no further legal duty to continue to

represent appellant in this matter.

      WHEREFORE, PREMISES CONSIDERED, Richard E. Langlois respectfully
requests that this court enter an order permitting counsel withdraw from his

representation of Ray Lee Garcia in this cause.

                                                RESPECTFULLY SUBMITTED

                                                LAW OFFICES
                                                RICHARD E. LANGLOIS
                                                217 Arden Grove
                                                San Antonio, Texas 78215
                                                Tel: (210) 225-0341
                                                Fax: (210) 225-0345



                                                /s/ Richard E. Langlois
                                                State Bar No. 11922500
                                                Attorney for Appellant




F:\DOCUMENT\JLS\WITHDRAW.MTN
                           CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the above and foregoing Motion

to Withdraw has been mailed to Ray Lee Garcia, Mr. Ray Lee Garcia, TCDJ: 1898414,

3 Jester Road Richmond Texas 77406 and to Mr. Rene M. Pena, Atascosa County District

Attorney. 1327 3rd St., Floresville, Texas 78114-1961, on this 4th day of August 2015.


                                                     /s/ Richard E. Langlois




F:\DOCUMENT\JLS\WITHDRAW.MTN
F:\DOCUMENT\JLS\WITHDRAW.MTN